Carroll, J.
The employee operated two dyeing machines known as "jigs.” In the dyeing room where he was employed there was a large amount of steam, and at times water would drip from the ventilator pipe. He complained to his foreman that the ventilators were not working properly and the foreman promised to have them repaired. The employee testified that on the morning of November 4,1919, because of a defect in the ventilator “steam was coming down on him and condensing into water,” and “water was dripping from above.” Without the knowledge of the employer, he went from the dyeing room to the roof of the building for the purpose of repairing the ventilator; a few feet from the window by which he came to the roof, there was a hole through which he fell onto a revolving fan, and was severely injured.
It was no part of the employee’s occupation to repair the ventilator. Before the day of his injury he had never attempted this work, and without the knowledge or permission of his foreman, and without any express or implied authority from his employer, although seeking to promote its interest, he engaged in an undertaking which was not within the scope of his employment, and could not be found to arise out of it, or in its course. The case is governed by Borin’s Case, 227 Mass. 452, Bolden’s Case, 235 Mass. 289, Rochford’s Case, 234 Mass. 93.
The decree of the Superior Court is to be reversed and a decree is to be entered for the insurer.

So ordered.